Citation Nr: 0305553	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hearing loss disability.  

2.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
tinnitus.  

(The issues of entitlement to service connection for a 
hearing loss disability and tinnitus are being developed and 
will be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel 


INTRODUCTION

The appellant had active service from June 1968 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a hearing loss disability and 
tinnitus had not been submitted.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a hearing loss 
disability and tinnitus pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  

The Board notes that in connection with the claims before the 
Board, the appellant, in correspondence received in June 
1997, requested an extension of time in which to file a 
substantive appeal, VA Form 9.  We accept the VA Form filed 
in August 1997 as timely, noting that the claims folder is 
absent a response from the RO to the appellant's request.  

In an October 1996 claim, the appellant referenced multiple 
disorders, to include peripheral neuropathy, myeloma, 
bronchus, and a larynx disorder.  It is not clear whether his 
statement is a claim since he did not identify the benefit 
sought of the place of the onset in service.  

This case has previously come before the Board.  In August 
1999, the Board remanded the matter to the RO for further 
development.  That development having been completed to the 
extent possible, the case has been returned to the Board.  

In connection with his appeal, the veteran testified before 
the undersigned member of the Board in Washington, D.C. via 
videoconference in April 1999; a transcript of that hearing 
is associated with the claims file.  


FINDINGS OF FACT

1.  Service connection for a hearing loss disability and 
tinnitus was denied in an April 1993 rating decision.  That 
decision is final.  

2.  The evidence submitted in support of the petition to 
reopen the claims for service connection for a hearing loss 
disability and tinnitus, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The April 1993 rating decision denying entitlement to service 
connection for a hearing loss disability and tinnitus is 
final.  Evidence submitted since that rating decision is new 
and material, and the claims are reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for hearing loss was initially denied by 
the RO in July 1988.  The appellant was notified of the 
decision and did not appeal.  In January 1993, the appellant 
filed a claim for service connection for hearing loss.  In a 
deferred rating decision, he was informed of the need to 
submit new and material evidence to reopen his claim.  The 
RO, by rating decision dated in April 1993, denied service 
connection for a hearing loss disability and tinnitus.  The 
decision noted that there were no inservice findings of 
hearing loss or tinnitus and no diagnosis of current hearing 
loss or tinnitus of record.  The appellant did not appeal and 
the decision became final.  He perfected an appeal of the 
RO's March 1996 denial of reopening the claim of entitlement 
to service connection for a hearing loss disability and 
tinnitus.  

The evidence of record at the time of the RO's April 1993 
rating decision was as follows:

Service medical records are negative for a complaints or 
findings of a hearing loss disability or tinnitus.  The May 
1968 service entrance examination shows that the ears and 
drums were normal.  Audiometric testing showed hearing was 
normal.  

On VA examination in April 1972, examination of the ears was 
normal.  No hearing loss was noted.  

In his January 1993 claim, the appellant stated that he had 
hearing loss as a result of exposure to gunfire during 
service in Vietnam.  In March 1993 a former spouse reported 
that the appellant had complained of ringing in his ears and 
ear pain.  

The evidence added to the record since the prior final denial 
includes the following:

A January 1996 VA outpatient treatment record notes the 
appellant's report of decreased hearing since service in 
1972.  The impression was sensorineural hearing loss.  

On VA examination in May 1997, the relevant diagnoses were 
severe bilateral sensorineural hearing loss and bilateral 
tinnitus.  

By letter dated in May 1999, L. J. indicated that noise 
exposure during service caused the appellant's a hearing loss 
disability.  

By rating decisions dated in March 1996 and September 1999, 
the RO denied the appellant's petition to reopen the claims 
of entitlement to service connection for a hearing loss 
disability and tinnitus.  

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the March 1996 and September 1999 rating decisions of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the April 1997 
statement of the case and the January 1998 supplemental 
statement of the case.  The Board concludes that the 
discussions in the March 1996 and September 1999 rating 
decisions and in the statement and supplemental statement of 
the case, which were all sent to the appellant, informed him 
of the information and evidence needed to substantiate the 
claims.  In addition, by letter dated in June 2000, he was 
advised of the evidence he needed to submit to substantiate 
his claims, VA's duty to notify him about his claims, VA's 
duty to assist in obtaining evidence for his claims, what the 
evidence must show to substantiate his claims, what 
information or evidence was needed from him, what he could do 
to help with his claims, and what VA had done to help with 
his claims.  By letter dated in December 2002, he was advised 
of the procedures by which to submit additional evidence.  
These actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 
U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001))..  
The appellant has not identified any available unobtained 
evidence that might aid his claims.  The Board notes that the 
appellant was afforded an opportunity to present evidence and 
argument in support of his claims and did so before the 
undersigned member of the Board in April 1999.  The actions 
of the Board member comply with 38 C.F.R. § 3.103.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The question to be addressed is whether the appellant has 
submitted new and material evidence sufficient to reopen his 
claims of entitlement to service connection for a hearing 
loss disability and tinnitus.  The Board finds that he has 
done so.

At the time of the prior denial, the evidence of record 
included service medical records, the veteran's claim and 
statements.  In April 1993, the RO determined that there was 
no evidence of hearing loss during service or post service.  
The claim for tinnitus was denied because there was no 
evidence that tinnitus was due to an inservice head injury, a 
concussion or acoustic trauma.  Each was denied as not shown 
by the evidence of record.  Since that determination, the 
appellant has petitioned to reopen his claims.  In view of 
the reasons for the prior denial, the Board finds the 
additional evidence to be new and material.  More 
specifically, the Board concludes that the diagnosis of 
hearing loss and tinnitus in May 1997 constitutes new and 
material evidence.  

Based on the reason for the prior denial, the additional 
evidence submitted is new, material, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The evidence in the past did not show a 
current disability.  The added evidence cures one of the 
evidentiary defects that existed at the time of the prior 
denial.  Consequently, the petition to reopen the claims of 
entitlement to service connection for a hearing loss 
disability and tinnitus, are granted, and the claims are 
reopened.  To that extent only, the appeal is granted.


ORDER

The petition to reopen the claims of entitlement to service 
connection for a hearing loss disability and tinnitus is 
granted.  



		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

